Memorandum. The order of the Appellate Division should be affirmed. Appellant was never appointed as a Probation Officer II, nor was she ever provisionally appointed as a Senior Probation Officer, the predecessor category to Probation Officer II, as were the 63 other civil servants. As a result, she was not in line for advancement as she met neither the one-year requirement as Probation Officer II nor the three-year requirement as Probation Officer I. The Civil Service Commission made the determination as to what requirements were necessary to achieve the position of Probation Supervisor I and Special Term properly dismissed the appellant’s petition since the appellant had failed to meet these prerequisites.
In this respect, as noted by the Appellate Division, the determination by the commission was supported by substantial evidence and was neither arbitrary nor capricious.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.